Citation Nr: 0922058	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  05-07 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating in excess of 10 percent 
for fracture of the left proximal fibula.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to May 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, continued the 
noncompensable evaluation for the Veteran's service-connected 
fracture of the left proximal fibula.  

In an October 2008 rating decision, the RO increased the 
evaluation for the Veteran's fracture of the left proximal 
fibula to 10 percent disabling, effective April 3, 2003.  The 
Veteran was advised of the above grant of increased rating; 
however, he did not withdraw his appeal.  In AB v. Brown, 6 
Vet. App. 35 (1993), the U.S. Court of Appeals for Veterans 
Claims held that, on a claim for an original or increased 
rating, the Veteran will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy, even if 
partially granted, where less than the maximum benefit 
available is awarded.  Thus, this appeal continues.  

In December 2004, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO).  A copy of the 
transcript is of record.

In June 2005, the Veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  

In May 2008, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  Throughout the rating period on appeal, the competent and 
probative evidence of record shows the Veteran's service-
connected fracture of the left proximal fibula is 
characterized by subjective complaints of pain, with 
objective evidence of painful motion and moderate limitation 
of motion.  


CONCLUSION OF LAW

The criteria for a 20 percent rating, and no higher, for 
fracture of the left proximal fibula have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.7, 4.45, 4.59, 4.71a, Diagnostic Code 
5262 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
For an increased rating claim, VCAA notice should include 
notice that evidence of increased severity of the disorder or 
of greater interference with work or activities of daily life 
is required to support a claim for increased evaluation; that 
it include at least general notice of more particularized 
bases of granting increased evaluations where, as here, 
particular criteria beyond mere increase in severity may be 
required for assignment of a higher disability rating; that 
it include notice that a particular rating will be assigned 
by applying diagnostic codes; and that it include notice, in 
the form of examples, of the kinds of evidence required to 
support the increased rating claim.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

In this case, the RO sent a letter to the Veteran in June 
2008 regarding the VCAA notice requirements for his increased 
rating claim.  In the letter, the Veteran was informed that 
the evidence necessary to substantiate the claim for an 
increased evaluation would be evidence showing that his 
disability was worse than the current evaluation 
contemplates.  The letter also informed the Veteran that he 
must provide medical or lay evidence demonstrating a 
worsening of his disability and the impact on his employment 
and daily life, which can also be substantiated by sending 
statements from other individuals who are able to describe in 
what manner the disability has become worse.  It also 
informed him that on his behalf, VA would make reasonable 
efforts to obtain records that were not held by a federal 
agency, such as records from private doctors and hospitals.  
The letter stated that he would need to give VA enough 
information about the records so that it could obtain them 
for him.  Finally, the letter specifically advised the 
Veteran of the criteria necessary to warrant a higher 
evaluation for his service-connected disability.  

Although the Veteran received notice after the rating 
decision on appeal, the error of notice is non-prejudicial to 
the Veteran.  In this case, the Board finds that the notice 
error did not affect the essential fairness of the 
adjudication because the Veteran had actual knowledge of what 
was necessary to substantiate his claim for increased rating, 
which is shown by his statements of record and testimony 
during the December 2004 DRO hearing and June 2005 travel 
board hearing, contending that his disability has worsened in 
severity and affects his overall daily functioning.  The 
Board finds that by way of the Veteran's actual knowledge and 
the overall development of his claim throughout the pendency 
of this appeal, the error of notice is non-prejudicial to the 
Veteran.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
effective date questions are moot.  The Veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the Veteran's service 
treatment records and VA outpatient treatment records from 
March 1997 to September 2008.  The Veteran was also provided 
with a VA examination in connection with his claim, which is 
found to be adequate for rating purposes.  The examiner 
reviewed the Veteran's medical history, recorded pertinent 
examination findings, and provided a conclusion with 
supportive rationale.  The Board finds that the VA 
examination report is probative.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  



II.  Decision  

The Veteran asserts that his service-connected left proximal 
fibula fracture warrants an increased rating.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Review of the evidence of record reveals continuing 
complaints and treatment for the Veteran's service-connected 
left proximal fibula.  Although x-ray testing conducted 
during a July 2003 VA examination revealed no abnormality 
associated with the left tibia and fibula, the VA examiner 
diagnosed the Veteran with a history of left fibular 
fracture.  Thereafter, in a July 2008 VA outpatient treatment 
note, the Veteran reported pain worsening in the left lower 
leg and interfering with his work.  X-ray testing exhibited 
mild degenerative changes of the left knee joint with no 
evidence of significant joint effusion, acute fractures, 
aggressive osseous changes, or periosteal calcification.  

In September 2008, the Veteran underwent a VA examination for 
his service-connected fracture of the left proximal fibula.  
He explained to the examiner that during his military 
service, he experienced pain in the left leg when he jumped 
off a tank approximately twenty-five feet, landing in the 
sand.  He was seen at sick call, and his knee was placed in 
an ace bandage thereafter.  Three weeks later, x-rays 
revealed a broken left fibula near the knee, and his left leg 
was placed in a cast for five weeks.  Since discharge from 
service, he admitted to have intermittent pain with 
remissions for the past thirty-three years.  In addition to 
pain, the Veteran complained of giving way, stiffness, 
weakness, and weekly moderate flare-ups; however, he denied 
having a deformity, instability, episodes of dislocation, 
subluxation, or effusion of his left knee.  The Veteran 
stated that he takes Tylenol and Tramadol for the pain 
associated with his left proximal fibula.  

Upon physical examination of the Veteran, the examiner noted 
a poor propulsion, limping gait with a favoring of the left 
leg due to pain and weakness.  There was no loss of a bone, 
part of a bone, recurrent shoulder dislocations, inflammatory 
arthritis, or joint anklyosis.  The examiner noted painful 
movement, weakness, guarding of movement, and the left thigh 
quadriceps measured one inch less than the right side due to 
wasting of quadriceps on the left side.  The Veteran did not 
demonstrate signs of Osgood-Schlatters disease, crepitation, 
mass behind the knee, clicks or snaps, grinding, instability, 
patellar abnormality, meniscus abnormality, nor other tendon 
or bursa.  Range of motion testing was active flexion from 5 
to 115 degrees with pain at 95 to 115 degrees; passive 
flexion from 0 to 125 degrees with pain at 95 to 125 degrees; 
active extension from 115 to 5 degrees with pain at 115 to 95 
degrees; and passive extension from 115 to 3 degrees with 
pain at 5 to 3 degrees.  The examiner reported limitation of 
motion on repetitive use due to pain between 115 and 5 
degrees of flexion and 115 to 10 degrees of extension.  X-
rays of the left knee reflected small left suprapatellar 
effusion.  The left fibula/tibia x-rays demonstrated smooth 
mild cortical scalloping along the anterior and lateral 
proximal tibia and mild osteoarthritis of the left knee, but 
no evidence of acute fractures or aggressive osseous 
changes/periosteal calcification.  Electromyography (EMG) and 
nerve conduction velocity (NCV) study results reflected L5 
radiculopathy.  

In the September 2008 VA examination report, the VA examiner 
stated that the Veteran has functional limitations due to his 
in-service left leg injury and residuals of left leg pain.  
The pain in his left leg and back of knee limits his capacity 
to stand, walk, perform gait maneuvers, walk on toes, tap the 
floor with his feet, or squat on his left leg.  The movements 
of his left knee are markedly weaker and fatigues early due 
to pain.  Additionally, during flare-ups, the Veteran limps 
more and incurs left knee and leg pain.  The examiner 
indicated that the Veteran has an additional 50 percent loss 
of function due to the left leg and knee pain during his 
flare-ups and also suffers from chronic low back pain 
radiating to the left leg.  The VA examiner diagnosed the 
Veteran with left proximal fibula fracture old healed well 
with minimal residual pain; mild degenerative joint disease 
of the left knee; abnormal x-ray of the left knee with small 
suprapatellar effusion; residuals of left knee arthroscopic 
surgery with chronic pain; and right L4 and left L4/5 
radiculopathy causing chronic pain radiating down the left 
leg.  The examiner noted that the Veteran's service-connected 
disability has significant effects on his occupation, and he 
requested that the Veteran decrease his work to only 16 to 18 
hours per week.  

Throughout the rating period on appeal, the Veteran's 
service-connected disability is currently rated as 10 percent 
disabling under Diagnostic Code 5262.  Under Diagnostic Code 
5262, nonunion of the tibia and fibula with loose motion and 
requiring a brace warrants a 40 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5262 (2008).  Malunion of the 
tibia and fibula with marked knee or ankle disability 
warrants a 30 percent evaluation; with moderate knee or ankle 
disability, a 20 percent evaluation is warranted; and with 
slight knee or ankle disability, a 10 percent evaluation is 
warranted.  Id.  

Under Diagnostic Code 5260, flexion of the leg limited to 60 
degrees warrants a noncompensable evaluation; flexion limited 
to 45 degrees warrants a 10 percent evaluation; flexion 
limited to 30 degrees warrants a 20 percent rating; and 
flexion limited to 15 degrees warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).  

Under the criteria for limitation of extension for the leg, a 
noncompensable rating is assigned for a limitation of 
extension of the leg to 5 degrees.  When extension is limited 
to 10 degrees, a 10 percent rating is assigned.  A 20 percent 
rating is appropriate where extension is limited to 15 
degrees.  A 30 percent rating is assigned in the case of 
extension limited to 20 degrees.  A 40 percent rating is 
appropriate where extension is limited to 30 degrees.  A 50 
percent rating is assigned for limitation of extension to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008).  

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2008).  

In examining the evidence, the Board has determined that the 
Veteran's disability picture more closely approximates a 
moderate knee disability, the criteria for the next-higher 20 
percent evaluation under Diagnostic Code 5262.  Primarily, 
the Board relies on the Veteran's September 2008 VA 
examination, which shows active left knee flexion to 115 
degrees, passive flexion to 125 degrees, active extension to 
5 degrees, and passive extension to 3 degrees.  Additionally, 
the VA examiner stated that the Veteran demonstrated an 
additional 50 percent loss of function due to his left leg 
and knee pain during flare-ups.  Such range of motion 
findings in conjunction with the VA examiner's statement is 
indicative of a moderate left knee disability.  Thus, the 
Veteran's service-connected fracture of the left proximal 
fibula warrants a 20 percent rating under Diagnostic Code 
5262.  

Consequently, the Board finds that a preponderance of the 
evidence is against a rating in excess of 20 percent under 
the Veteran's current diagnostic code or another related 
code.  As it pertains to Diagnostic Code 5262, the Board 
notes that the Veteran has not exhibited a primary symptom of 
all compensation levels of the code, which is malunion or 
nonunion of the tibia or fibula.  As reflected in the 
September 2008 VA examination report, the Veteran was 
diagnosed with a well, old healed left proximal fibula 
fracture.  Therefore, without additional medical evidence 
supporting a finding that the Veteran's disability is greater 
than moderate, the Board finds that a higher evaluation under 
Diagnostic Code 5262 is not warranted.  

The Board has also considered whether a higher or separate 
rating is warranted for the Veteran's service-connected 
fracture of the left proximal fibula.  In considering 
separate ratings, the Board acknowledges VAOPGCPREC 9-2004 
(September 17, 2004), where it was held that a claimant who 
had both limitation of flexion and limitation of extension of 
the same leg must be rated separately under diagnostic codes 
5260 and 5261 to be adequately compensated for functional 
loss associated with injury to the leg.  As such, if the 
evidence of record reflects compensable loss of both flexion 
and extension of the right leg, the Veteran would be entitled 
to the combined evaluation under Diagnostic Codes 5260 and 
5261, per the combined ratings table in 38 C.F.R. § 4.25.  
However, in the present case, the medical findings do not 
establish loss of either flexion or extension to a 
compensable degree.  At no time as the Veteran demonstrated 
flexion of the left knee to only 45 degrees.  The Board 
acknowledges during the September 2008 VA examination, the 
Veteran's extension was limited to 5 degrees, but that is not 
indicative of a compensable rating.  Thus, assignment of 
separate evaluations for limitation of flexion and extension 
of either leg is not appropriate here.  

Further regarding the question of entitlement to separate 
evaluations, the Board calls attention to the provisions of 
VA General Counsel opinion 23-97 (VAOPGCPREC 23-97).  That 
opinion provides that a claimant who has arthritis and 
instability of the knee may, in some circumstances, be rated 
separately under Diagnostic Codes 5003 and 5257.  See also 
VAOPGCPREC 9-98.  In the present case, the evidence includes 
x-ray evidence of mild degenerative joint disease of the 
left.  However, as demonstrated above, a compensable rating 
is not warranted under Diagnostic Code 5257 with respect to 
the Veteran's left knee disability, as there have been no 
objective findings of instability or subluxation.  

The Board has also considered whether a separate evaluation 
is warranted for arthritis; however, the Board finds that the 
grant of 20 percent includes limitation of motion, pain, 
stiffness, and swelling experienced by the Veteran.  To 
assign a separate rating for arthritis pursuant to Diagnostic 
Code 5003 would constitute impermissible pyramiding.  
Diagnostic Code 5256 is also inapplicable because it is 
neither contended nor shown that the Veteran's service-
connected disability involves ankylosis.  Therefore, a higher 
rating is not warranted under Diagnostic Codes 5003and 5256.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5256.  

Additionally, the Board has also considered whether the 
evidence supports a higher rating on the basis of functional 
limitation due to weakness, fatigability, incoordination, or 
pain on movement of a joint.  See 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2008); DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  In this regard, the Board notes the Veteran's 
continuing complaints of pain, stiffness, and weakness 
associated with his left knee.  When considering these 
subjective complaints together with the objective medical 
evidence described above, the Board finds that the Veteran's 
disability most closely approximates a 20 percent rating for 
impairment of the tibia and fibula with a moderate knee 
disability.  There is no indication that pain, stiffness, and 
weakness, due to the Veteran's disability has caused 
functional loss greater than that contemplated by the 20 
percent evaluation currently assigned.  Therefore, an 
increased evaluation is not warranted based on application of 
38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

"Staged ratings" are not appropriate in this case, as there 
are no distinct time periods where the Veteran's symptoms 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Finally, an extraschedular evaluation is not for 
consideration regarding the Veteran's service-connected 
fracture of the left proximal fibula.  The evidence does not 
show that the Veteran's service-connected disability 
presented or presents such an unusual or exceptional 
disability picture as to render the regular schedular 
standards impractical.  38 C.F.R. § 3.321(b)(1).  In deciding 
the disability rating issue herein, the Board has considered 
the provisions of 38 C.F.R. § 4.10, which relate to 
functional loss as well as the Veteran's contentions that his 
service-connected disability affects his daily activities.  
However, the Veteran's service-connected disability is 
adequately compensated for by the evaluation currently 
assigned.  
In summary, the evidence supports a finding that the 
Veteran's service-connected fracture of the left proximal 
fibula warrants a 20 percent rating.  All reasonable doubt 
has been resolved in the Veteran's favor.  See Gilbert, 
supra, 1 Vet. App. at 55.

ORDER

Entitlement to a 20 percent for fracture of the left proximal 
fibula is granted, subject to the laws and regulations 
pertaining to the payment of monetary benefits.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


